Citation Nr: 1230904	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  11-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel








INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran requested a videoconference hearing before a Veterans Law Judge.  His requested hearing was scheduled for July 23, 2012.  However, he failed to appear for his hearing.  As a result, the Board finds that the Veteran's hearing request has been withdrawn and will proceed with appellate review of his appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2011).  

In this regard, further review of the record reflects that the Veteran also perfected an appeal for service connection for residuals of a right foot fracture in May 2011.  Service connection for this disability was granted by rating decision dated in April 2012.  That award represents a complete grant of that particular benefit sought.  Thus, the issue is no longer in appellate status.

An August 2009 document reflects that a request for a VA audiological examination was cancelled because the Veteran withdrew his claim.  However, the record contains no communication from the Veteran indicating that he wished to withdraw his claim.  Indeed, he has proceeded with the development of this claim without any reference to a desire to withdraw it.  Furthermore, the March 2010 rating decision denying entitlement to service connection for hearing loss indicates that the examination request was cancelled because the Veteran failed to appear.  Thus, the Board finds that this issue is not withdrawn and will proceed with appellate review of this appeal.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has bilateral hearing loss that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral hearing loss, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R.  §§ 3.307(a)(3); 3.309(a) (2011).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma, including exposure to heavy weapons fire and exploding ordnance.  His DD 214 shows that he was in the infantry and that his military occupational specialty was that of a "subsistence NCO."  He participated in battles and campaigns in the Northern Solomons and Luzon.  His decorations include the Asiatic Pacific Campaign Medal, the Philippine Liberation Ribbon with one bronze service star, the Good Conduct Medal, the Meritorious Unit Award, and the World War II Victory Medal.  His Certificate of Honorable Discharge reflects that he was assigned to an anti-aircraft artillery battalion at the time of his discharge. 

During a November 2011 VA examination, the examiner found that the Veteran has tinnitus as a result of military noise exposure.  Subsequently, in an April 2012 rating decision, the RO awarded service connection for tinnitus, essentially conceding exposure to acoustic trauma in service.  The Board agrees with this determination-that acoustic trauma during service can be presumed based on the time, place and circumstances of the Veteran's wartime service.  38 U.S.C.A. § 1154(b).  

The Board also observes that the Veteran's service treatment records (STRs) are among those thought to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See November 2009 NPRC report; January 2010 formal finding as to the unavailability of the Veteran's STRs.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

In a June 2009 statement, the Veteran reported that his bilateral hearing loss began as a result of acoustic trauma during service and that his hearing acuity has continued to deteriorate since that time.  In April 2010, the Veteran indicated that he was treated by an ear, nose, and throat specialist during service after his exposure to damaging noise.  

The Veteran was afforded a VA audiological examination in November 2011.  That examination revealed bilateral sensorineural hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The examiner noted reports of  "military noise exposure including exposure to loud explosions and weapons fire with no use of hearing protection."  The Veteran denied a history of post-service exposure to potentially damaging noise.  The Veteran also reported that he had "fungus removed from the [ear] canals in 1944."  The examiner opined that she could not provide a medical opinion as to the etiology of the Veteran's hearing loss without resort to speculation, because no audiological data from the Veteran's period of military service was available.

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  As discussed above, acoustic trauma during service has been conceded.  Additionally, bilateral hearing loss as defined by VA has been shown.  38 C.F.R. § 3.385.  The Board also finds that the evidence supports a finding of a nexus between the Veteran's in-service acoustic trauma and his current bilateral hearing loss disability.  The Veteran indicated in June 2009 that his bilateral hearing loss began in service, that he sought treatment from an ear, nose and throat specialist in service after his exposure to damaging noise, and that his hearing has continued to deteriorate since his discharge from service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of bilateral hearing loss during service with a continuity of symptomatology since that time.  

In reaching this conclusion, the Board observes that the November 2011 VA examination is adequate.  An examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  In order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and that the basis of the opinion must be provided by the examiner or apparent upon a review of the record.  Id.  Here, however, the Board finds that it lacks probative value regarding the etiology of the Veteran's bilateral hearing loss, because the examiner's opinion failed to take into account the competent reports of symptoms of hearing loss during service, or consider that the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley, supra.  Therefore, it is not probative evidence to support a finding either for or against service connection.

Further, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting the view that a lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his hearing loss was present during service and since his discharge from service.  As acoustic trauma has been conceded, the Board concludes that the Veteran's report is sufficient to establish a positive nexus.  In addition, the fact that service connection for tinnitus as a result of military noise exposure has been awarded is of significant probative value here, because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Inner Ear.  

Accordingly, in considering the in-service acoustic trauma, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss that was incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


